MEMORANDUM **
Mark Livingston appeals his conviction and sentence after his guilty plea to one count of conspiracy, one count of distribution of methamphetamine, and one count of attempted manufacture of methamphetamine (21 U.S.C. §§ 841(a) & 846). Livingston’s counsel has filed a motion pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), stating that there are no arguable issues for review and seeking to withdraw as counsel of record. Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), reveals no arguable issues. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.